United States Court of Appeals
                       For the First Circuit


No. 10-1036


                          CECELIA FRUSHER,
              on behalf of Richard Frusher (deceased),

                       Plaintiff, Appellant,

                                 v.

                         MICHAEL J. ASTRUE,
                  Commissioner of Social Security,

                        Defendant, Appellee.


                            ERRATA SHEET


     The opinion of this Court, issued on September 2, 2010, is
amended as follows:

     On Page 9,   Line 6,   "make" should be corrected to read
"made".